Case 1:20-cv-00075-LEK-WRP Document 15 Filed 05/18/20 Page 1 of 4   PageID #: 57




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


 NICHOLAS L. ABEL, #A6113702,    ) CIV. NO. 20-00075 LEK-WRP
                                 )
           Plaintiff,            ) DISMISSAL ORDER
                                 )
      vs.                        )
                                 )
 DONALD J. TRUMP,                )
                                 )
           Defendants.           )
 _______________________________ )

                              DISMISSAL ORDER

       Before the Court is pro se Plaintiff Nicholas L. Abel’s

 first amended prisoner civil rights complaint brought against

 President Donald J. Trump pursuant to Bivens v. Six Unknown Named

 Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).1            See

 Am. Compl., ECF No. 14.2      Plaintiff is incarcerated at the Kauai

 Community Correctional Center (“KCCC”).

       Plaintiff again provides no discernable, non-frivolous facts

 to support his allegation that President Trump violated his civil

 rights.    Plaintiff’s amended Complaint and this action are

 DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).



       1
        Plaintiff previously filed Abel v. Trump, Civ. No. 20-
 00050 JMS-RT (D. Haw. Jan. 31, 2020), alleging that President
 Trump and others implanted a transmitter into his brain to
 communicate with him. This action was dismissed with prejudice
 as frivolous on Feb. 5, 2020. See id., ECF No. 3.
       2
         For clarity, the court refers to the Federal Judiciary
 Case Management/Electronic Case Filing (“CM/ECF”) numbering and
 pagination system for filed documents.
Case 1:20-cv-00075-LEK-WRP Document 15 Filed 05/18/20 Page 2 of 4   PageID #: 58



                            I.    LEGAL STANDARDS

       The court is required to screen all prisoner pleadings

 pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).          Claims or

 complaints that are frivolous, malicious, fail to state a claim

 for relief, or seek damages from defendants who are immune from

 suit must be dismissed.         See Lopez v. Smith, 203 F.3d 1122,

 1126–27 (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d

 1002, 1004 (9th Cir. 2010).

       To state a claim under Bivens, and its progeny, Plaintiff

 must allege: (1) that a right secured by the Constitution of the

 United States was violated, and (2) that the alleged violation

 was committed by a federal actor.          See Van Strum v. Lawn, 940

 F.2d 406, 409 (9th Cir. 1991) (stating 42 U.S.C. § 1983 and

 Bivens actions are identical save for replacement of state actor

 under section 1983 by federal actor under Bivens).

                          II.     PLAINTIFF’S CLAIM

       Plaintiff originally alleged that President Trump violated

 his rights under the Fourth Amendment, without further support.

 See Compl., ECF No. 1 at #4,#7. Plaintiff now clarifies this

 claim by alleging that President Trump

             Against my will, along with others unknown at
             this time, physically stole bone marrow from
             my left limb cavity and my right limb cavity.
             – Nothing Further (EMD) There is verifiable
             evidence[.]

             On record, Donald J. Trump is the acting


                                        2
Case 1:20-cv-00075-LEK-WRP Document 15 Filed 05/18/20 Page 3 of 4   PageID #: 59



             President of the United States. By and
             through -self-, he (Donald Trump) has denied
             me medical care through agents of the state.
             - Nothing Further (on record, direct from
             Defendant) (EMD)

 Am. Compl., ECF No. 14 at #52-#53.        Plaintiff alleges there is

 video evidence of his claims and asks “the courts to do their

 jobs and hold accountable those respondible [sic] for violating

 civil rights of any human being.”        Id. at #55.

                              III.   DISCUSSION

       A claim is frivolous if it is premised on an indisputably

 meritless legal theory or is clearly lacking any factual basis.

 See Neitzke v. Williams, 490 U.S. 319, 327 (1989).          Sections

 1915A and 1915(e)(2) accord judges the unusual power to pierce

 the veil of the complaint’s factual allegations and dismiss as

 frivolous those claims whose factual contentions are clearly

 baseless.    See Denton v. Hernandez, 504 U.S. 25, 32 (1992).

 Examples are claims describing fantastic or delusional scenarios

 with which federal district judges are all too familiar.            See

 Neitzke, 490 U.S. at 328.

       To pierce the veil of the complaint’s factual allegations

 means that a court is not bound, as it usually is when making a

 determination based solely on the pleadings, to accept without

 question the truth of the plaintiff’s allegations.          See Denton,

 504 U.S. at 32.     A frivolousness determination cannot serve as a

 factfinding process for the resolution of disputed facts.            See


                                      3
Case 1:20-cv-00075-LEK-WRP Document 15 Filed 05/18/20 Page 4 of 4           PageID #: 60



 id.   A finding of factual frivolousness is only appropriate when

 the facts alleged rise to the level of the irrational or the

 wholly incredible, whether or not there are judicially noticeable

 facts available to contradict them.              See id. at 32–33.        But the

 complaint may not be dismissed simply because the court finds the

 plaintiff’s allegations unlikely or improbable.                  See id. at 33.

       Plaintiff’s allegation that President Trump personally came

 to Kauai and withdrew bone marrow from both of his legs is both

 irrational and wholly incredible.             Accordingly, the amended

 Complaint and this action are DISMISSED with prejudice.                    Any

 pending motions are DENIED.           Plaintiff is NOTIFIED that this

 decision may count as a strike under 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.

       DATED:     Honolulu, Hawaii, May 18, 2020.




                                          /s/ Leslie E. Kobayashi
                                         Leslie E. Kobayashi
                                         United States District Judge




 Abel v. Trump, No. 1:20-cv-00075 LEK-WRP; scrn’g ‘20 (FAC dsm act. frivolous)




                                           4
